Bombauer, P. J.
The respondent demurs to the jurisdiction of the court, and we conclude that the demurrer is well taken.
The object of the writ is to compel the respondent to award a special venire for a jury to try a cause pending before him, in which the relators, as receivers of the St. Louis & San Francisco Bailway Company, are sued for damages by one Wm. Gruilkey. The damages in Gruilkey’s petition are laid at $20,000.
As the cause has never been tried, the amount stated in the petition is, prima facie, the amount in*198volved. The jurisdiction of this court to entertain original remedial writs in any cause is, under the decision of the supreme court, to be determined by the ulterior inquiry, whether it would have appellate jurisdiction of the cause in which the remedial writ issued.
All the judges concurring, the demurrer is sustained and the writ is dismissed for want of jurisdiction.